DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, and 4-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray (2004/0079371) in view of Gosis (2007/0215228) and Gosis (8631830).  The reference to Gray discloses the recited length of helically reinforced, flexible hose wall 6 (see fig 3) continuously formed from continuously extruded thermoplastic material helically circumferentially wrapped at a wrapping .  
With respect to the added language from the amendment, the reference to Gray discloses all of the recited structure with the exception of providing a second section of progressive continuous change in diameter of the tubular wall.  The reference to Gosis 830 teaches that it is old and well known to form tubular members 10 (fig 1) with either a single progressive continuous change in diameter of the tube wall (near section 18) and that a second progressive continuous change in diameter can also be provided (see fig 2; 126) when it is desired to have two portion of a conduit with such change.  It would have been obvious to one skilled in the art to modify the hose in Gray to have a second portion having a second progressive continuous change in diameter opposite to a first progressive continuous change in diameter as suggested by Gosis 830, where such would permit there to be a second portion of the hose which could be provided with the change for future separation of the hose so that both sections could be utilized if needed for separate applications which would increase the hoses usefulness. With respect to claim 7, providing the helical reinforcement section is teaching a second portion of the hose that has a changing strength or flexibility and since such is a round reinforcement it would at least progressively change in thickness due to the rounded shape.  With respect to claim 8, the second change in diameter is seen to be a hose taper that can increase in diameter from a smaller diameter to a larger one in Gosis 830 figure 2.  

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray in view of Gosis ‘228 and ‘830 as applied to claims 1, 2, and 4-11 above, and further in view of Taylor (6315715).  It should be noted that claim 3 appears to set forth a method step which would hold little patentable weight on the final product without evidence these steps would result in a material different final product, such holds little patentable weight.  The reference to Taylor discusses in column 6, lines 8-47 .  

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray in view of Gosis ‘228 and ‘830 as applied to claims 1, 2, and 4-11 above, and further in view of Carlson (5848223).  The reference to Gray as modified discloses all of the recited structure including forming the hose wall of a tapelike web material and a reinforcing rib, but does not specifically recite the material used.  The reference to Carlson discloses that it is old and well known in the art to form a tubular member formed of a spiral formed web material 34 with a spiral reinforcing rib 52 (fig 1) which can be formed with a rod forming apparatus 12, and as set forth in column 5, lines 60-67 that the materials used can be polyolefin materials, and as known in the art polyolefin materials would include polypropylene (PP) and polyethylene (PE) where such are the two main materials that form the group of materials known as polyolefins in the art, thereby teaching it is known to form the web and rib of PP.  It would have been obvious to one skilled in the art to modify the web and rib material of Gray as modified to be formed of a polyolefin material such as PP as suggested by Carlson which teaches known materials to form the same type of hose formed from the same type of apparatus as used to form the tube in Gray where such are known materials capable of use for making such tubes and one would choose a material that would . 

Claims 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray in view of Gosis ‘228 and ‘830 and Taylor.  The reference to Gray discloses the recited structure above with the exception of forming a portion of the hose with a progressively changing diameter of the tube (where the method steps of altering speed and position of rods is a method step in an article claim which holds little patentable weight on the final product where other methods can be used to achieve a hose wall with a changing diameter would hold little patentable weight on the final product; and the apparatus at least is taught by Gray), type of taper, and flow performance change, and axially compressing and annealing the hose wall to relieve stress and enhance flexibility.  
It would have been obvious to one skilled in the art to modify the tube of Gray by forming such helical tubular member with the end of the helical tube layer with a taper as suggested by Gosis to at least provide for a smaller diameter of the tube end for connection to a desired dimension of what the tube is to be connected to, but such would also lead to a tube having at least a first portion of tapered structure and a second portion without a taper, such would also lead to a change in flow velocity and pressure due to the change in diameter as such would naturally occur, the selection of shape of the taper is merely a choice of mechanical expedients as set forth above and would have been obvious to one skilled in the art to vary based on needs of the user and how the hose it to connect to a device, and the use of any specific method step or apparatus structure to perform the production of the tube of this shape are apparatus for making and method of making steps in an article claim which hold little patentable weight on the final product structure.  
It should be noted that claim 16 appears to set forth a method step which would hold little patentable weight on the final product without evidence these steps would result in a material different 
With respect to the added language from the amendment, the reference to Gray discloses all of the recited structure with the exception of providing a second section of progressive continuous change in diameter of the tubular wall.  The reference to Gosis 830 teaches that it is old and well known to form tubular members 10 (fig 1) with either a single progressive continuous change in diameter of the tube wall (near section 18) and that a second progressive continuous change in diameter can also be provided (see fig 2; 126) when it is desired to have two portion of a conduit with such change.  It would have been obvious to one skilled in the art to modify the hose in Gray to have a second portion having a second progressive continuous change in diameter opposite to a first progressive continuous change in diameter as suggested by Gosis 830, where such would permit there to be a second portion of the hose which could be provided with the change for future separation of the hose so that both sections could be utilized if needed for separate applications which would increase the hoses usefulness.
Response to Arguments
Applicant's arguments filed May 10, 2021 have been fully considered but they are not persuasive. With respect to the arguments presented directed at claim 1, it is argued that Gray does not teach the specific method and apparatus used to create the tube structure, however, as the office action .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Anderson, Pasquetti, Starostin, Hedges, Olry, and Hagist disclosing state of the art hose structures including changing diameters and helical structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH